 

- . . lucouRi-N.n.orm.
ease 5:19-sp-02019 Documem 2 Flled 01/10/19 Page 1 of 2 US mis

 

JAN ll ll 2019

 

 

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF NEW YORK AT O`CLOCK

lohn M. Domurad. C|erk - Syracuse

 

 

 

 

 

In Re: Sealing Orders for Public Filing ) Criminal No. 5:19-sp-2019
) 5. \<\ ~Q,Q~\\ é<®\\
)
) Sealing Order
)
) For Public Filing
)
)

The United States of America has applied to the Court pursuant to NDNY Criminal Local
Rule 13.1 for an order sealing the following: (a) one or more documents submitted to the Court
at the same time as this sealing application, which document(s) request a Court order authorizing
certain investigative activity or an arrest warrant; (b) the Court’s order authorizing such
investigative activity or an arrest warrant; (c) this sealing application; and (d) the Court’s sealing
order, which has the same caption.

BASED ON THE GOVERNMENT’S APPLICATION, THE COURT ORDERS SUCH
SEALING BECAUSE PUBLIC FILING OF THE ABOVE DESCRIBED DOCUMENTS MAY

[ indicate all reasons that apply].'

 

Jeopardize an ongoing federal criminal investigation by revealing the existence of that
investigation to potential targets and subjects of the investigation;

`>I<`

 

Jeopardize the safety of a person who has provided information and/or other assistance to
the criminal investigation or the family and/or friends of such person by revealing such
person’s cooperation with the investigation to those under investigation or- their associates;

 

Jeopardize the safety of law enforcement personnel;

 

Reveal law enforcement methods, techniques, and/or procedures, thereby jeopardizing
future investigations using such methods, techniques, and/or procedures;

 

Reveal non-public information about one or more victims and/or witnesses and such
information could lead to adverse financial and/or social consequences for such person(s);

 

Reveal non-public information about one or more targets or subjects of the investigation
who have not been charged with a crime in the relevant investigation and such information
could lead to adverse financial and/or social consequences for such person(s);

 

Reveal matters in violation of federal law, such as Rule 6(e) of the Federal Rules of
Criminal Procedure and/or Title 26, United States Code, Section 6103;

 

 

|:l|:|l:||:|[l|j|:l

 

 

Jeopardize national security.

 

Case 5:19-sp-O2019 Document 2 Filed 01/10/19 Page 2 of 2

THUS, IT IS HEREBY ORDERED THAT THE FOLLOWl`NG ARE TO BE FILED
UNDER SEAL: (a) the documents submitted to the Court at the same time as this sealing
application, which document(s) request a Court order or warrant authorizing certain investigative
activity or an arrest warrant; (b) the Court’s order or warrant authorizing such investigative
activity or an arrest warrant; (c) this sealing application; and (d) the Court’s sealing order, which
has the same caption

IT IS FURTHER ORDERED THAT:

l) The clerk of court publicly file only the redacted version of this Court’s sealing order;

2) The government is permitted to disclose the sealed documents to appropriate law
enforcement officials; and

3) The above-described documents will remain under seal until further order of this Court or
any court of competent jurisdiction, except that if the document(s) filed under seal relate solely
to a government request for an arrest warrant, that such documents and the warrant be unsealed

upon the arrest of the person to be arrested.

IT IS SO ORDERED.

Dated and entered this _lOth day of January, 2019. l,:;; f /? ' 14
` l/" ;'._;'.. s,,;f’/:.»;/ "/ §F,/-l'r'¢ /,/
l,,~;/E;¢/‘ “§’ '?',/ ._ xv ,/

 

Hon. David E. Peebles
United States Magistrate Judge

